UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7668


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT ANDRE LEGETTE, a/k/a Base, a/k/a Andre Legette,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-01370-TLW-1)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Robert Andre Legette, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert    Andre     Legette        seeks    to    appeal        the    district

court’s orders (1) denying his motion for reduction of sentence

under 18 U.S.C. § 3582(c)(2) (2006) and denying relief on his 28

U.S.C.A. § 2255 (West Supp. 2012) motion; and (2) denying his

motion    for    reconsideration.             We    have     reviewed          the    district

court’s    denial       of    Legette’s      § 3582(c)(2)         motion       and     find   no

reversible error.             Accordingly, we affirm the district court’s

orders in part for the reasons stated by the district court.

United States v. Legette, No. 4:09-cr-01370-TLW-1 (D.S.C. Aug.

22, 2012 & Sept. 18, 2012).

               The     district        court’s      orders        denying         relief       on

Legette’s       § 2255       motion    and   denying       reconsideration             are    not

appealable       unless        a   circuit        justice       or      judge        issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate         of     appealability        will     not      issue       absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the     merits,    a    prisoner     satisfies          this    standard      by

demonstrating         that     reasonable         jurists       would      find      that     the

district       court’s       assessment      of   the     constitutional             claims   is

debatable      or     wrong.       Slack     v.    McDaniel,         529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

                                              2
prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,      and   that       the    motion     states   a   debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Legette has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal in

part.      We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented    in    the   materials

before   this    court   and    argument         would    not     aid   the    decisional

process.



                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                            3